Citation Nr: 0831063	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for left knee surgery.  

4.  Entitlement to service connection for right ankle 
arthritis.  

5.  Entitlement to service connection for left ankle 
arthritis.  

6.  Entitlement to service connection for a left fifth toe 
fracture.  

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

8.  Entitlement to service connection for a bilateral hearing 
loss disability.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a right 
hydrocele/hernia repair.  

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & J. M.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing the 
undersigned Veteran's Law Judge in June 2007.  A transcript 
of the hearing has been associated with the claims file.  The 
appellant waived initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted at the 
hearing.  




The issues of entitlement to service connection for a 
bilateral hearing loss disability, tinnitus, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On June 29, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal in regard to the 
issues pertaining to service connection for a right shoulder 
disorder, a left hip disorder, left knee surgery, right ankle 
arthritis, left ankle arthritis, a left fifth toe fracture, 
and degenerative disc disease of the lumbar spine is 
requested.

2.  The July 1967 service entrance examination report notes a 
history of a right hydrocele repair.  The report shows that 
the genitourinary system was normal; current disability 
related to a right hydrocele/hernia repair is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met in regard to the issues regarding 
service connection for a right shoulder disorder, a left hip 
disorder, left knee surgery, right ankle arthritis, left 
ankle arthritis, a left fifth toe fracture, and degenerative 
disc disease of the lumbar spine.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Chronic disability due to a right hydrocele repair/hernia 
was not incurred or aggravated in service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The has 
withdrawn this appeal in regard to the issues of entitlement 
to service connection for a right shoulder disorder, a left 
hip disorder, left knee surgery, right ankle arthritis, left 
ankle arthritis, a left fifth toe fracture, and degenerative 
disc disease of the lumbar spine, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration in regard to those issues.  

Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to service connection for a right 
shoulder disorder, a left hip disorder, left knee surgery, 
right ankle arthritis, left ankle arthritis, a left fifth toe 
fracture, and degenerative disc disease of the lumbar spine, 
and in regard to those issues, the appeal is dismissed.

II.  Service Connection

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  In particular, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informed 
the claimant about the information and evidence that VA will 
seek to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
for a determination, as the standards of the Court's decision 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not 
been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, although the record reflects that the claimant 
underwent a right hydrocele/hernia repair prior to service 
entrance, and again during service, at separation the 
genitourinary system was normal and there is no competent 
evidence of any residual chronic disability pertinent to the 
claim.  In light of these findings, the standards in McLendon 
have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a July 2004 VA Form 21-
526, the appellant claimed service connection was warranted 
for residuals of a hernia, to include a painful scar, and the 
issue certified on appeal is entitlement to service 
connection for a right hydrocele (hernia) repair.  In an 
October 2005 rating decision, service connection for a hernia 
repair with a site scar was denied, and in the October 2006 
statement of the case, the appellant was notified that 
service connection for a right hydrocele repair, claimed as a 
ruptured hernia, was denied.  In this case, the Board finds 
that whether the claim of entitlement to service connection 
for a right hydrocele/hernia repair, and/or any residuals, to 
include a scar, is considered on the basis of incurrence, or, 
to the extent applicable, on the basis of aggravation, the 
result is the same.  Service connection for a right 
hydrocele/hernia repair is not warranted, as the competent 
evidence establishes no chronic disability in that regard.

The Board notes that, generally, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  In this case, while a history of a 
right hydrocele repair was specifically noted on the July 
1967 service entrance examination report, on examination, the 
genitourinary system was normal, and on the accompanying 
medical history, he denied having a rupture/hernia.  Thus, 
the Board finds the presumption of soundness attaches at 
service entrance.  

The Board further notes that essentially, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).  In this case, the Board having 
determined that there was no pertinent disability at service 
entrance, the theory of aggravation is not relevant.  

In addition, the Board notes that while service medical 
records show that the appellant underwent a hydrocele 
operation during service in 1970, and was noted to be post-
operative hernia repair in a July 1970 record, the records 
note the condition was temporary and he was profiled 
accordingly.  Significantly, at separation in February 1971, 
the genitourinary system was normal.  The Board notes that, 
and to the extent necessary in this case, even if there was a 
preexisting condition at the time of service entrance in 
regard to the pertinent area, the normal separation 
examination report clearly and unmistakably establishes that 
any such underlying condition preexisting service did not 
permanently worsen during service.  

The Board notes that in regard to the assertion of the 
appellant's representative, that there was a "temporary 
aggravation," Transcript at 16 (2007), the contemporaneous 
evidence establishes that there was no genitourinary 
disability at service entrance.  Regardless, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service.  

Significantly, a December 1991 National Guard examination 
report shows that the genitourinary system was normal, the 
prostate was noted to be normal in December 1994, and the 
genitourinary system was normal on examination in December 
1999.  Absent a current disability related by competent 
evidence to service, service 

connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board notes that the 
appellant testified that the residual scar was not painful or 
bothersome.  Id. at 15-16 (2007).  

The determination in this case is based on the competent 
evidence.  The appellant is competent to report his symptoms, 
to include those associated with the in-service findings and 
documented surgery.  In this case, the Board has accorded 
more probative value to the contemporaneous medical evidence 
showing a normal separation examination and post-service 
medical records with normal findings, which is not 
inconsistent with the appellant's testimony.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In sum, the competent evidence establishes that the 
genitourinary system was normal at service entrance, that the 
genitourinary system was normal at separation, and there is 
no competent evidence of disability relevant to any right 
hydrocele/hernia repair.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

The appeal in regard to service connection for a right 
shoulder disorder, a left hip disorder, left knee surgery, 
right ankle arthritis, left ankle arthritis, a left fifth toe 
fracture, and degenerative disc disease of the lumbar spine 
is dismissed.

Service connection for a right hydrocele/hernia repair is 
denied.  




REMAND

Initially, the Board notes that the appellant asserts he was 
in combat during service in Vietnam.  In that regard, the 
Board notes that while a combat code of "1" is noted in the 
August 2006 rating decision, reflecting a determination the 
appellant is not a combat veteran, in this case, the AOJ 
should document in the claims file, the specific findings 
upon which that determination was based.  

In so doing, the AOJ should consider the appellant's DD Form 
214 showing that his military occupational specialty (MOS) 
was armor tank crewman and that he is in receipt of a Vietnam 
Campaign Medal, as well as the service personnel records 
showing service in Vietnam from May 1969 to April 1970, with 
campaigns to include the Tet Counteroffensive in 1969, and 
the records reflecting his assignment to the 1st squadron, 4th 
Cavalry Infantry Division, as a tank driver, with other 
duties noted to include "gunner."  The Board notes that the 
AOJ has not had an opportunity to consider the unit summary 
submitted at the hearing.  

The Board notes that in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  This provision is 
intended to lighten the evidentiary burden of a veteran who 
claims a disease or injury was incurred in or aggravated by 
combat service.  

In regard to PTSD, the Board notes that, to the extent that 
the August 2005 rating decision and the August 2006 statement 
of the case, in part, cite the incorrect standard regarding 
diagnosis of PTSD, for clarity, the regulatory standard of 
"clear diagnosis" was the standard in effect prior to March 
7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The appellant 
filed his claim in 2004.  The current regulation requires 
that a diagnosis of PTSD conform to the criteria of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV).  

In addition, while the October 2006 statement of the case 
notes no diagnosis of PTSD, the Board notes that the October 
2004 VA examination report, as well as VA treatment records, 
dated in May 2006, show diagnoses of PTSD.  The Board finds 
that further development is necessary in order to make a 
determination as to whether the appellant has PTSD related to 
service.  

In that regard, the Board notes that service medical records 
are negative for a diagnosis of PTSD.  The February 1971 
separation examination report shows that psychiatric 
examination was normal.  On the accompanying medical history, 
he denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  

A May 1980 post-service private record reflects complaints of 
nervous trouble, and the assessment was situational anxiety.  
The October 2004 VA examination report reflects complaints of 
intrusive thoughts of combat and nightmares of Vietnam.  It 
was noted that the National Guard unit to which he was 
assigned was being deployed, or had been deployed, to Iraq, 
and that he had some ambivalence about having not been 
selected to go.  The impression entered was PTSD, and the 
psychosocial stressor was noted to be, "National Guard unit 
being deployed to Iraq."  The examiner indicated that the 
appellant's records were not available for review.  

The Board notes that at the October 2004 VA examination, as 
well as at the hearing before the undersigned, the appellant 
stated that he had a psychiatric admission to the VA Medical 
Center (VAMC) in Battle Creek, Michigan, during the late 
1980s.  Transcript at 7 (2007).  These records have not been 
associated with the claims file.  In addition, he stated that 
he served in the reconnaissance unit for the 4th cavalry 
armored division in Vietnam, essentially moving every two 
hours in order to set up ambushes.  Transcript at 4 (2007).  
He added that, on approximately July 4, 1969, the cooks that 
were with him were killed by "RPGs," and that while the 
enemy attempted to shoot down the MedEvac, he was able to 
retrieve the bodies.  Id. at 5-6.  

In light of the additional evidence submitted at the hearing, 
to include a unit summary, coupled with the specific alleged 
in-stressor, his type of service in Vietnam, and the 
diagnoses of PTSD, the Board finds that further development 
is necessary in order to make a determination in regard to 
this matter.  

In regard to hearing loss, initially, the Board notes that an 
August 1990 rating decision reflects that nonservice-
connected pension was denied with consideration of disorders 
to include bilateral high frequency sensorineural hearing 
loss.  The appellant filed a claim for disability 
compensation for a documented bilateral hearing loss 
disability in July 2004.  The Board notes that regardless of 
any prior adjudication, the appellant has submitted relevant 
evidence in support of the July 2004 disability compensation 
claim and further development is necessary for a decision on 
the merits.  

In that regard, the Board notes that the July 1967 service 
entrance examination report shows that the ears and drums 
were normal.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-10(0)
0(10)
-
30(35)
LEFT
5(20)
-5(5)
-10(0)
-
40(45)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

A June 1968 record of treatment reflects complaints of 
hearing loss on the right since involvement in a motor 
vehicle accident on May 10, 1968, with notation of having had 
bleeding from the right ear.  

The February 1971 separation examination report shows the 
ears and drums were normal.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
10
LEFT
15
5
5
-
0

His hearing was assigned a profile of "1," and on the 
accompanying medical history, he denied having ear trouble, 
running ears, and hearing loss.  

A September 1984 private record of treatment references the 
ears and notes hearing loss on audiometric evaluation.  While 
the record notes a referral to the speech and hearing clinic 
was scheduled for the following month, the record in that 
regard has not been associated with the claims file.  

In a January 2006 private report, a 20-year history of noise 
exposure during service was noted in association with having 
served as a gunner/tank commander during service in Vietnam.  
The examiner stated that the appellant's hearing impairment 
was significantly more than would be expected from 
presbycusis, opining that a significant portion of his 
hearing loss was attributable to noise exposure during 
service.  

The Board notes that while the appellant's MOS is consistent 
with having had noise exposure during service, and the 
appellant testified to having had an onset of hearing loss 
and tinnitus in service, Transcript at 16-17 (2007), in light 
of the normal findings at separation, coupled with the 
lengthy period of time before which hearing loss is initially 
shown, and tinnitus identified, the Board finds that 
additional development is necessary in order to make a 
determination in regard to whether any tinnitus or a hearing 
loss disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
relevant inpatient treatment records from 
the VAMC in Battle Creek, to include 
mental health records dated in the 1980s.  
Any records obtained should be associated 
with the claims file.  

2.  The AOJ should attempt to verify the 
appellant's alleged July 1969 in-service 
stressor through the appropriate service 
department.  All requests and responses in 
that regard should be associated with the 
claims file.  

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether PTSD, if 
diagnosed is related to service, to 
include service in Vietnam, and if so, the 
specific in-service stressor(s) upon which 
the diagnosis is based should be 
identified.  A complete rationale should 
accompany all opinions provided.  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
etiology of the appellant's hearing loss 
disability and tinnitus.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner provide an opinion as to 
whether it is at least as likely as not 
that the appellant's bilateral hearing 
loss disability and/or any identified 
tinnitus is related to in-service disease 
or injury.  A complete rationale should 
accompany all opinions provided.  

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, which should address the 
appellant's combat status.  The appellant 
should be afforded a reasonable period of 
time in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


